Citation Nr: 0503679	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-17 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service from November 1964 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The appellant was found to be unemployable due to 
schizophrenia by rating action in June 1974, and a VA pension 
was granted.    

The issue of entitlement to service connection for 
schizophrenia, which is reopened in this decision, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  By a decision dated in October 1998, the RO held that new 
and material evidence had not been submitted to reopen a 
claim for service connection for schizophrenia.

2.  Evidence added to the record since the October 1998 
decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration; 
the new evidence relating schizophrenia to service is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for schizophrenia is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the appellant was notified of the VCAA as 
it applies to his claim by correspondence dated in May 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the May 2001 VCAA notice letter generally 
informed the appellant of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
October 2002 statement of the case (SOC).  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the May 2001 VCAA notice letters was non-
prejudicial error.  The appellant has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Therefore, to decide the 
appeal would not be prejudicial error.  See VAOPGCPREC 7-2004 
(July 16, 2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  However, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  Regulations adopted by 
VA implementing the VCAA include changes to the standard for 
determining new and material evidence and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.

In this case, the appellant's service medical records are on 
file and there is no indication of any outstanding pertinent 
medical evidence, or any indication that outstanding Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(d).  Thus, given the facts of this case, 
the Board concludes that there is no reasonable possibility 
that any further assistance to the appellant would aid in 
substantiating his claim.  

The Board concludes that the duty to notify and the duty to 
assist provisions of the VCAA have been fulfilled.

New and Material Evidence.  Under 38 U.S.C.A. § 5108, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim." 

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.]

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant began active military service in November 1964.  
He was hospitalized in December 1964 and was diagnosed with a 
chronic passive dependency disorder.  He was determined to be 
mentally impaired and beyond the scope of rehabilitative 
effort.  He was separated from service in February 1965.

Subsequent to service the appellant received treatment at the 
Hato Rey Psychiatric Hospital and through a VA mental health 
clinic.

In a July 1969 application for VA benefits the appellant 
filed a claim for a nervous disorder.  This claim was denied 
by rating action in November 1969.  

The Board in July 1970 denied service connection for a 
nervous disorder classified as an anxiety reaction. 

In a June 1979 medical statement from William Galindez 
Antelo, M.D., it was noted that according to the appellant, 
he joined the Army in 1964.  After 2 months, he began feeling 
nervous, depressed, irritable, confused, and forgetful.  He 
felt persecuted, and believed he was discriminated against.  
He could not support the rigid discipline, and had language 
problems.  He was hospitalized at Ft. Gordon, Georgia, and 
after 4 months received an honorable discharge.

In July 1980 and April 1990 the Board denied the appellant's 
claims for service connection for schizophrenia.  In making 
those determinations the Board, in essence, noted that no new 
and material evidence to reopen the claim had been received.  
In October 1998, the RO held that new and material evidence 
had not been submitted to reopen a claim for service 
connection for schizophrenia.  The Board in January 2001 
dismissed the appeal of the October 1998 decision.  Thus, the 
October 1998 decision became final and is the last final 
disallowance of the claim for service connection for 
schizophrenia on any basis.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996). 

In April 2001, the appellant attempted to reopen the claim 
for service connection for schizophrenia.  With this claim, 
the appellant submitted a March 2001 medical statement from 
Margarita T. Vargas, M.D., APA.  The diagnosis was 
schizophrenia, paranoid type, and post-traumatic stress 
disorder, chronic, severe.  Dr. Vargas opined that:

(The appellant's psychiatric) condition 
started during his time at the service 
and all the memories he has from that 
time make it very difficult for him to 
continue with a normal life.

By rating action in January 2002 the RO found that the 
medical statement by Dr. Vargas did not constitute new and 
material evidence.


Analysis.  In October 1998, the RO held that new and material 
evidence had not been submitted to reopen a claim for service 
connection for schizophrenia.  The Board in January 2001 
dismissed an appeal from the October 1998 decision.  Thus, 
the October 1998 decision is final and is the last final 
disallowance of the claim for service connection for 
schizophrenia.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

The Board finds that the evidence added to the claims file 
since the October 1998 decision, including Dr. Vargas's 
medical opinion, constitutes new evidence which bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
This medical opinion relates a present psychiatric disorder 
to active service.  The credibility of this evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
As this medical opinion was not of record at the time of the 
last final decision, it is "new and material" and the claim 
must be reopened.


ORDER

The claim for entitlement to service connection for 
schizophrenia is reopened.  To this extent only, the benefit 
sought on appeal is allowed.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The appellant was notified of the provisions of the 
VCAA and how it applied to his claim in the May 2001 VCAA 
notice letter and October 2002 SOC.  In this regard the Board 
notes that the VCAA requires VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  38 U.S.C.A § 5103A(a), (b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).

Prior to arranging for the appellant to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical treatment 
records for the appellant's psychiatric treatment.  In 
particular the treatment records from Dr. Vargas should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain complete copies 
of the medical records (not already in 
the claims folder) from all identified 
sources.  In particular treatment records 
from Dr. Margarita T. Vargas Lopez and 
the Hospital Interamericanos de Medicine 
Avanzada should be obtained.  Regardless 
of the appellant's response, the RO 
should obtain all outstanding VA 
treatment reports.

2.  The RO should arrange for the veteran 
to undergo a psychiatric examination.  
The claims folder must be available to 
the examiner.  The examiner should review 
pertinent information in the claims 
folder, to include the service records 
and the treatment records from Dr. 
Vargas.  The examiner is requested to 
provide opinions as to the following:

?	Did the veteran have a psychiatric 
disorder prior to entering military 
service in November 1964 and if so 
what was the nature of the pre-
existing psychiatric disorder?
?	If the veteran had a psychiatric 
disorder which existed prior to his 
military service, did the underlying 
psychiatric disorder, as opposed to 
symptoms, increase in severity as a 
result of his military service?
?	What is/are the diagnosis or 
diagnoses for any current 
psychiatric pathology that the 
veteran may manifest?
?	It is at least as likely as not that 
any current psychiatric disorder, 
including schizophrenia and/or post-
traumatic stress disorder, began 
during the appellant's military 
service, was aggravated by such 
service, or is due to any incident 
of such service?

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2004) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


